     Case: 1:20-cv-06609 Document #: 14 Filed: 01/25/21 Page 1 of 1 PageID #:64

                     UNITED STATES DISTRICT COURT
           FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                Eastern Division

ComPsych Corporation
                                       Plaintiff,
v.                                                       Case No.: 1:20−cv−06609
                                                         Honorable Steven C. Seeger
HealthChampion Partners, LLC
                                       Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, January 25, 2021:


        MINUTE entry before the Honorable Steven C. Seeger: The Court reviewed the
Joint Initial Status Report (Dckt. No. [13]). The Court adopts the proposed schedule. Fact
discovery will close on November 29, 2021. Scheduling order to follow. The parties have
had preliminary settlement discussions, but they have not progressed. The parties shall file
a status report by April 9, 2021. Mailed notice. (jjr, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
